         Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

A.B. a minor child, by and through her           )
Parent and Legal Guardian SHERRI                 )
BLAIK, and SHERRI BLAIK,                         )
Individually,                                    )
              Plaintiffs,                        )
                                                 )
v.                                               )      Case No. CIV-19-968-D
                                                 )
HEALTH CARE SERVICE                              )
CORPORATION, a Mutual Legal                      )
Reserve Company, d/b/a/ BLUE CROSS               )
BLUE SHIELD OF OKLAHOMA,                         )
           Defendant.                            )

                                         ORDER

       Before the Court is Defendant Health Care Service Corporation’s Motion to Dismiss

[Doc. No. 16]. Plaintiffs filed a Response [Doc. No. 21]1 in opposition, to which Defendant

has replied [Doc. No 23]. The matter is fully briefed and at issue.

                                    BACKGROUND

       In a previous case, Sherri Blaik, on behalf of her minor child, A.B., filed an action

against Blue Cross Blue Shield (“BCBS”) for the breach of the implied covenant of good

faith and fair dealing. See CIV-14-990-D [Doc. No. 1] at 1. In that case Defendant, without

moving to dismiss, answered the Complaint and subsequently filed a Motion for Summary



1
 On January 2, 2020, the day Plaintiffs’ response to Defendant’s Motion to Dismiss was
due, Plaintiffs filed an unopposed Motion [Doc. No. 20], requesting a fourteen (14) day
extension of time within which to file their Response. Subsequently, Plaintiffs’ Response
was filed on January 16, 2020. For good cause shown, the Court hereby GRANTS
Plaintiffs’ unopposed Motion and considers the filing of the Response in opposition to the
Motion to Dismiss to have been timely made.
          Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 2 of 13



Judgment. At issue in that case was an insurance policy Sherri Blaik obtained for A.B

shortly after A.B.’s birth in July 2008. See Motion for Summary Judgment, CIV-14-990

[Doc. No 65], at 5. The Court ruled on the Motion on February 2018. See A.B. by &

through Blaik v. Health Care Serv. Corp., No. CIV-14-990-D, 2018 WL 840764, at *1

(W.D. Okla. Feb. 12, 2018).

       In the previous case, the Court denied BCBS’s Motion for Summary Judgment. It

also concluded that “ABA therapy falls within provisions extending coverage for outpatient

services, physical therapy, and occupational therapy for treatment of an injury or illness.”

Id. at *7. On December 19, 2018, the Court entered an Administrative Closing Order

[Doc. No. 144], noting that the “proceedings should be held in abeyance pursuant to the

settlement and compromise being effected by the parties.” On May 3, 2019, the parties

filed a joint stipulation of dismissal of “all of Plaintiff’s claims and causes of action in the

[] case” with prejudice [Doc. No. 159].

       The Amended Complaint in the present case [Doc. No. 6] seemingly asserts a single

cause of action—bad-faith denial of insurance coverage—and alleges that A.B., a minor

child, was insured under a BCBS health insurance policy. Amended Complaint at 2 ¶ 3.

That policy was purchased by her parents, specifically for A.B., at the time of her birth. Id.

Sherri Blaik is A.B.’s parent and legal guardian. Id. at 1 ¶ 1. A.B. was diagnosed with a

neurological condition in April 2010, which requires extensive therapy and continuous

medical services, to include ABA therapy. Id. at 2 ¶ 5. The Amended Complaint alleges

that “[BCBS] has repeatedly delayed . . . and otherwise mishandled A.B.’s health insurance

claims.” Id.

                                               2
           Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 3 of 13



         In December 2019, Plaintiffs allegedly submitted claims under the policy and

“otherwise complied with all conditions precedent to recover under the policy.” Id. at 2 ¶

5. Plaintiffs allege that ABA therapy was covered under the policy. Id. Subsequently,

Plaintiffs allege to have “continually submitted billings and requests for coverage” for

ABA therapy. Id. They allege Defendant would not affirm whether it would or would not

cover these expenses. Id. Further, Defendant “failed to advise in any fashion whether or

not they intended to provide coverage or any payment.” Id. Defendant has made some

payment on some of the claims for services, while denying other therapy bills as not

medically necessary. Id. at 3 ⁋ 6–7. Plaintiffs allege “the claims that were finally paid

and denied in October 2019, were all unreasonably delayed without any justifiable basis

for the same.” Id. Plaintiffs further allege to have suffered damages as a result of

Defendant’s conduct. Id. at 6 ¶ 11.

         Defendant’s Motion to Dismiss argues first that Sherri Blaik, individually, lacks

standing to assert a claim for bad faith. As such, Defendant concludes the Court lacks

subject matter jurisdiction over Sherri Blaik’s individual cause of action. Motion [Doc. No.

16] at 2–3. Next, Defendant argues Plaintiff, in her representative capacity, has failed to

plead enough facts to support a plausible bad-faith claim, and the claim should be dismissed

pursuant to FED. R. CIV. P. 12(b)(6). See id. at 4–6. In the alternative, Defendant moves

the Court to order Plaintiffs to offer a more definite statement pursuant to FED. R. CIV. P.

12(e).




                                             3
          Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 4 of 13



                              STANDARD OF DECISION

Rule 12(b)(1) Lack of Subject Matter Jurisdiction

       A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction takes one

of two forms: a facial or a factual attack. Pueblo of Jemez v. United States, 790 F.3d 1143,

1148 n.4 (10th Cir. 2015). A facial attack questions the sufficiency of the complaint’s

allegations. Id. In reviewing a facial challenge, a district court must accept the allegations

in the complaint as true. Id. But in a factual attack, the moving party may go beyond the

allegations contained in the complaint and challenge the facts upon which subject matter

jurisdiction depends. Id. A district court may not presume the truthfulness of the

complaint’s factual allegations when reviewing a factual attack on subject matter

jurisdiction. Id. Rather, a court has wide discretion to allow affidavits, other documents,

and a limited evidentiary hearing to resolve disputed jurisdictional facts. Id. Defendant’s

papers raise a facial attack, questioning the sufficiency of the Amended Complaint’s

allegations.

Rule 12(b)(6) Failure to State a Claim

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

enough facts that, when accepted as true, “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Robbins v. Oklahoma, 519 F.3d

1242, 1247 (10th Cir. 2008). A claim has facial plausibility when the court can draw “the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. Threadbare recitals of the elements of a cause of action, supported by mere



                                              4
            Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 5 of 13



conclusory statements, do not suffice. Khalik v. United Air Lines, 671 F.3d 1188, 1193

(10th Cir. 2012).

                                      DISCUSSION

       I.      Plaintiff Sherri Blaik, in her individual capacity, lacks standing to assert

               a tort claim against Defendant.

       Defendant first contends that Plaintiff Sherri Blaik, in her individual capacity,

lacks the requisite standing to sue for an action sounding in tort.

       “Every contract in Oklahoma contains an implied duty of good faith and fair

dealing.” Wathor v. Mut. Assurance Adm’rs, Inc., 87 P.3d 559, 561 (Okla. 2004). In

addition, because of the “special relationship” that exists between an insurer and its

insured, an insurer’s breach of its duty of good faith and fair dealing to its insured “gives

rise to a separate cause of action sounding in tort.” Id. at 562.

       There is, however, “no duty for an insurance company to deal fairly and in good

faith with an injured third party.” McWhirter v. Fire Ins. Exch., 878 P.2d 1056, 1059

(Okla. 1994). Thus, an “injured third party [cannot] maintain an action against the

tortfeasor’s insurer for bad-faith negotiations and for failure to settle claims fairly and

in good faith.” Id. at 1058; see also Townsend v. State Farm Mut. Auto. Ins. Co., 860

P.2d 236, 237 (Okla. 1993); accord Colony Ins. Co. v. Burke, 698 F.3d 1222, 1229 (10th

Cir. 2012) (applying Oklahoma law).

       To determine who has standing to bring a bad-faith claim against an insurer, one

must consider the contracting parties’ primary intent as reflected in the policy. Anderson

ex rel. Anderson v. Am. Int’l Specialty Lines Ins. Co., 38 P.3d 240, 241 (Okla. 2001).

                                             5
          Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 6 of 13



Even if it is undisputed that a party is entitled to benefits under an insurance policy, the

insurer’s duty to deal fairly and act in good faith is limited; it does not extend to every

party entitled to payment of insurance benefits. There must be either a contractual or

statutory relationship between the insurer and the party asserting the bad-faith claim

before the duty arises. Roach v. Atlas Life Ins. Co., 769 P.2d 158 (Okla. 1989). “[T]he

insured’s reason for purchasing the insurance policy determines if the required

contractual relationship exists, not the entitlement to payment of insurance proceeds.”

Gianfillippo v. Northland Cas. Co., 861 P.2d 308 (Okla. 1993).

       At issue here is whether Plaintiff Sherri Blaik, individually, has standing to sue

in an action sounding in tort, or in other words, whether the insurance company owed

her a duty in her individual capacity. There is a lack of guidance from the state courts

as to how this issue should be resolved.

       A bad-faith tort claim, under Oklahoma law, is meant to be a limited one. See

Hensley v. State Farm Fire & Cas. Co., 398 P.3d 11, 18 (Okla. 2017) (identifying a “few

exceptions”). Although there seems to be no precedent from the state courts precisely

on point, the Tenth Circuit has previously denied certification of a similar question. See

Colony Ins. Co., 698 F.3d at 1235 (affirming a district court’s finding of no standing and

denying certification because the question of whether a foster child’s guardian had

standing as a third-party contractual beneficiary to bring a direct action against an insurer

was not sufficiently novel).

       Oklahoma law counsels that a determination as to who has standing to bring a

bad-faith claim must be guided by “the contracting parties’ primary intent as reflected

                                             6
          Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 7 of 13



in the policy.” Anderson ex rel. Anderson v. Am. Int’l Specialty Lines Ins. Co., 38 P.3d

240, 241 (Okla. 2001). “[T]he insured’s reason for purchasing the insurance policy

determines if the required contractual relationship exists, not the entitlement to payment

of insurance proceeds.” Roach, and Gianfillippo v. Northland Cas. Co., 861 P.2d 308

(Okla. 1993).

       In this case, the Amended Complaint makes clear that A.B. is the only insured

under the policy and the only person intended to benefit from it. May v. Mid-Century

Ins. Co., 151 P.3d 132, 141 (Okla. 2006) (“One to whom, by the express terms of a

contract, no obligation is due from its promissor [sic], cannot qualify for the status of an

intended or implied third-party beneficiary.”). There are no factual allegations included

in the pleadings expressly showing that Sherri Blaik, in her individual capacity, was

meant to benefit from the policy or that the policy itself was drafted and purchased for

her benefit. To the contrary, the pleadings establish that the policy was purchased with

the intention that A.B. alone was covered.

       But of course, Sherri Blaik is legally responsible for the incurred medical

obligations of her child. And this makes it such that she—in fact—benefits from the

policy. See OKLA. STAT. tit. 43 § 209.2 (2009). Because A.B. is a minor, Sherri Blaik,

individually, was the one to seek out the contract, and—again, by implication—benefits

from its terms. Although absent from the Amended Complaint’s allegations, she was

presumably also the one to deal with the insurance company. The intent of the parties,

“as reflected in the policy,” however, was to cover A.B.’s needs. See Anderson,38 P.3d

at 241.

                                             7
             Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 8 of 13



       The Amended Complaint alleges that Defendant’s acts entitle all Plaintiffs to

recover punitive damages. See Amended Complaint [Doc. No. 6] at 6. Under Oklahoma

law, where “an insurer has an implied duty to deal fairly and act in good faith with its

insured,” the violation of this duty “gives rise to an action in tort for which consequential

and, in a proper case, punitive, damages may be sought.” McCorkle v. Great Atl. Ins.

Co., 637 P.2d 583, 587 (Okla. 1981); accord Price v. Mid-Continent Cas. Co., 41 P.3d

1019, 1021 (Okla. 2002). Although the Court draws no conclusions as to whether this

case is one in which punitive damages may eventually be obtained, finding a separate

duty was owed to Sherri Blaik, individually—in addition to the one that was owed to her

as A.B.’s representatives could lead to additional recovery.

       Given that this is a duty the state courts have adamantly described as limited, the

Court is hesitant to expand it here without guidance. As the Amended Complaint stands,

the pleadings fail to establish that, under Oklahoma law, Sherri Blaik individually is

owed a duty under the terms of the policy, and thereby has standing to sue. Thus, the

Court lacks subject matter jurisdiction over the asserted claim of bad faith brought by

Sherri Blaik in her individual capacity. This claim is dismissed without prejudice

pursuant to FED. R. CIV. P. 12(b)(1).

       II.      The Amended Complaint fails to allege sufficient facts to state a bad-

                faith claim.

       Defendant next asserts the claims on behalf of A.B., a minor child, should fail

pursuant to FED. R. CIV. P. 12(b)(6). To state a claim for bad faith—an intentional tort

under Oklahoma law—a party must allege that: (1) the insurer was required under the

                                             8
          Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 9 of 13



insurance policy to pay the insureds’ claim; (2) the refusal to pay the claim was

unreasonable under the circumstances because (a) the insurer had no reasonable basis for

refusing; (b) the insurer did not perform a proper investigation; or (c) the insurer did not

evaluate the results of the investigation properly; (3) the insurer did not deal fairly and in

good faith with insureds; and (4) the insurer’s violation of its duty of good faith and fair

dealing was the direct cause of the complained-of injury to the insureds. Duensing v. State

Farm Fire & Cas. Co., 131 P.3d 127, 138 (Okla. Civ. App. 2006); see Badillo v. Mid

Century Ins. Co., 121 P.3d 1080 (Okla. 2005) (listing the same elements).

       Looking only to the allegations contained within the four corners of the Amended

Complaint, Plaintiff makes only vague factual assertions. She points to no specific policy

provision at issue, nor the amounts properly owed under the contract. Cf. Walmer v. Bristol

W. Ins. Co., No. 18-CV-629-JED-JFJ, 2019 WL 573425, at *3 (N.D. Okla. Feb. 12, 2019)

(applying Oklahoma law and denying motion to dismiss where pleadings provided the

specific facts and amounts offered in comparison to the damage appraisal obtained and set

out a chronology of events and ultimate refusals under the policy).

       Further, Plaintiff points to no facts as to specific claims made, failing to reference

dates, amounts paid or owed, length of the delays, and the insurance company’s specific

response to the claims. The pleadings do not specify what the insurance company did that

amounts to an improper investigation of claims. See Daily v. USAA Cas. Ins. Co., 2014

WL 12729172, at *1 (W.D. Okla. Nov. 19, 2014) (granting a motion to dismiss and listing

similar facts the plaintiff failed to plead).



                                                9
           Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 10 of 13



       It is unclear from the pleadings if Plaintiff asserts a breach of contract claim against

Defendant, and the Court assumes none. There is but one caption in the pleadings entitled

“breach of the implied covenant of good faith and fair dealing.” Amended Complaint at 2.

Plaintiff, however, makes repeated references to a breach of contract. See id. at 4, 6.

       Although “no court has held that an insured must actually prevail on a separate

underlying breach of contract claim in order to maintain a successful bad-faith claim,” 2

the Court must nevertheless find that Plaintiff has adequately alleged the insurance claim

at issue was a covered claim. Vining on Behalf of Vining v. Enter. Fin. Grp., Inc., 148 F.3d

1206, 1214 (10th Cir. 1998) (surveying Oklahoma law and finding that “a plaintiff may

bring a bad faith cause of action even though a legitimate defense to a breach of contract

claim exists if the defendant did not actually rely on that defense to deny payment under

the policy”). Relevant federal caselaw references Davis v. GHS Health Maintenance Org.,

Inc., 22 P.3d 1204 (Okla. 2001). In Davis, the Supreme Court of Oklahoma noted as

follows:

               We first recognized a cause of action in tort for an insurance
       company’s bad faith refusal to pay a valid insurance claim in Christian v.
       American Home Assurance Co., 1977 OK 141, 577 P.2d 899. The duty arises
       from the recognition that a substantial part of the right purchased by an
       insured is the right to receive policy benefits promptly. Goodwin v. Old
       Republic Ins. Co., 1992 OK 34, ¶ 8, 828 P.2d 431; Christian v. American
       Home Assurance Co., this note, supra. Indemnity for loss under the contract
       is the centerpiece of a bad faith action. Taylor v. State Farm Fire & Casualty
       Co., 1999 OK 44, ¶ 9, 981 P.2d 1253. See also, Expertise, Inc. v. Aetna
       Finance Co., 810 F.2d 968, 972 (10th Cir.1987) [A plaintiff must establish

2
  The full quote reads as follows: “No court has held that an insured must actually prevail
on a separate underlying breach of contract claim in order to maintain a successful bad
faith claim, and we cannot predict that Oklahoma would impose such a condition precedent
to a bad faith claim.” Vining, 148 F.3d at 1214.
                                              10
         Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 11 of 13



       that a binding agreement has been breached before invoking the bad faith
       cause of action.].To bring an action for bad faith, the loss must arise from a
       valid claim Taylor v. State Farm Fire & Casualty Co., this note, supra.

       Davis, 22 P.3d at 1210 & n.24 (Okla. 2001); accord Hayes v. State Farm Fire &

Cas. Co., 855 F. Supp. 2d 1291, 1301 (W.D. Okla. 2012) (concluding that “[p]laintiff can

pursue a bad faith claim with respect to defendant’s handling of his September 13, 2008,

loss, even though his breach of contract claim is time-barred,” but nevertheless determining

that “the court must consider the validity of plaintiff’s contract claim”).

       In Vining v. Enterprise Financial Group, the Tenth Circuit rejected an insurer’s

position that because the insured had not secured a prior judgment in its favor on a separate

and distinct breach-of-contract claim, it could not maintain a viable bad-faith claim

stemming from the contract. See Vining, 148 F.3d at 1214 (noting that the insurer “makes

much of [insured’s] decision to abandon the breach of contract action”). Defendant makes

no such contention here. Nevertheless, “a number of Oklahoma cases can be found which

at the least suggest that a claim must ultimately be determined to have been a covered

claim, which should have been paid, for a bad-faith claim to be cognizable.” Oldenkamp

v. United American Ins. Co., 619 F.3d 1243, 1249 n.3 (10th Cir. 2010) (noting also that

“the Oklahoma Supreme Court did indeed hold that a bad faith claim could be successfully

brought by an insured whose primary breach of contract claim had failed,” but declining to

“express an opinion on the breadth of the [relevant] holding”).

       In the Amended Complaint, Plaintiff asserts the Court entered an Order, in February

2018, holding that A.B.’s therapy was covered by her insurance policy. She further alleges

that Defendant has continuously denied coverage for ABA therapy from April 2019 up

                                              11
         Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 12 of 13



through October of 2019.         Defendant argues that the Court’s Order only denied

Defendant’s summary judgment “based on the language of a policy exclusion applied to

deny certain ABA therapy services in 2014.” Motion [Doc. No. 23] at 6.

       Plaintiff indicates in her Amended Complaint that she “submitted claims to

Defendant in 2019 for the policy benefits of A.B.” Amended Complaint at 2. Plaintiff

nowhere alleges that the policy that controls these 2019 claims is the same as the policy

that was before the Court in 2018. She does not allege the 2019 policy contains the same

language as the policy already interpreted by the Court. She also does not allege that the

policy exclusions relied on to deny the previous claims were the same relied on to deny the

2019 claims. Plaintiff does not include factual allegations showing how she complied with

all conditions precedent to recover under the policy.

       Ultimately, the Amended Complaint includes several pages of lengthy, conclusory

allegations. The Court need not accept these as true.. For the reasons detailed above,

Plaintiff, on behalf of A.B., has failed to state a claim.

                                       CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss [Doc. No. 16] is

GRANTED. Plaintiff Sherri Blaik’s claim, asserted in her individual capacity, is dismissed

pursuant to FED. R. CIV. P. 12(b)(1) without prejudice to refiling. Plaintiff’s claim asserted

on behalf of A.B., a minor child, is dismissed without prejudice pursuant to FED. R. CIV.

P. 12(b)(6).




                                               12
         Case 5:19-cv-00968-D Document 24 Filed 07/17/20 Page 13 of 13



       IT IS THEREFORE ORDERED that Plaintiffs’ Amended Complaint [Doc. No.

6] be DISMISSED WITHOUT PREJUDICE to refiling. An amended pleading may be

filed within twenty-one (21) days of the issuance of this Order.

       IT IS SO ORDERED this 17th day of July, 2020.




                                            13
